
	

116 S1206 IS: Passenger Privacy Protection Act of 2019
U.S. Senate
2019-04-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 1206
		IN THE SENATE OF THE UNITED STATES
		
			April 11, 2019
			Mr. Merkley (for himself and Mr. Kennedy) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation
		
		A BILL
		To amend title 49, United States Code, to prohibit aircraft from having in place cameras and
			 microphones that can monitor passengers.
	
	
		1.Short title
 This Act may be cited as the Passenger Privacy Protection Act of 2019.
		2.Prohibitions relating to cameras and   microphones on aircraft
 (a)In generalSubchapter I of chapter 417 of title 49, United States Code, is amended by adding at the end the following:
				
					41725.Prohibitions relating to cameras and   microphones on aircraft
 (a)ProhibitionsThe following rules shall apply to all aircraft of an air carrier and a foreign air carrier:
 (1)Any in-flight entertainment system installed on the aircraft after the date of the enactment of this section may not have an embedded camera or microphone. In the case where the aircraft has, as of such date of enactment, a existing camera or microphone embedded in an in-flight entertainment system, by not later than 2 months after such date of enactment—
 (A)the camera shall be either— (i)removed;
 (ii)permanently disabled and covered; or (iii)covered in a fashion that prevents the camera from making any observation; and
 (B)the microphone shall be either— (i)removed; or
 (ii)physically disconnected and covered in a fashion that renders the microphone ineffective. (2)Any camera or microphone that is designed to observe a passenger and that is separate from an in-flight entertainment system may not be installed on the aircraft after the date of the enactment of this section. Any such camera or microphone that was installed on the aircraft prior to such date of enactment shall be removed within 2 months of such date of enactment.
 (b)Changes to remote switches not sufficientChanges made by an air carrier or a foreign air carrier to remote switches of an in-flight entertainment system are not sufficient to meet the requirements of subsection (a)(1).
						.
 (b)Clerical amendmentThe analysis for chapter 417 of title 49, United States Code, is amended by inserting after the item relating to section 41724 the following:
				
					
						41725. Prohibitions relating to cameras and   microphones on aircraft..
 3.Requiring audits of airlines regarding the information they collect on passengersThe Administrator of the Federal Aviation Administration shall periodically conduct audits of air carriers and foreign air carriers (as such terms are defined in section 40102 of title 49, United States Code) regarding the information the carrier collects with respect to passengers on its aircraft, including any information obtained through the physical surveillance of passengers.
		
